Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-26-1999

Medical Protective v Watkins
Precedential or Non-Precedential:

Docket 98-7515




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Medical Protective v Watkins" (1999). 1999 Decisions. Paper 311.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/311


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 98-7515
                Medical Protective Co. v. Watkins


    The following modifications have been made to the Court's
Opinion issued on 11/26/99, to the above-entitled appeal and
will appear as part of the final version of the opinion:


     Please notify the publisher of our request to make a correction to
the above
          opinion by replacing the word Walski's with the word Walskis' on
page seven (7),
         line 2.




                             Very truly yours,


                             /s/ P. Douglas Sisk,
                                 Clerk


Dated: November 29, 1999